Citation Nr: 0929896	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  05-29 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus, 
to include as secondary to herbicide exposure, and if so, 
whether that claim should be granted.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to herbicide exposure and 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.  In August 2006, the Veteran was 
afforded a Travel Board Hearing before the undersigned 
Veterans Law Judge.  In August 2007, the Board remanded the 
claims for additional development.

At the outset, the Board acknowledges that the RO framed the 
first issue on appeal as one of entitlement to service 
connection for diabetes mellitus.  However, a review of the 
record discloses that there has been a prior final decision 
on that service connection claim.  Thus, that issue is more 
accurately characterized as it appears on the title page of 
this decision.

Additionally, the Board observes that at his August 2006 
Board hearing, the Veteran asserted that his claim for 
service connection for diabetes mellitus included a claim for 
peripheral neuropathy.  Thereafter, in its June 2009 
supplemental statement of the case, the RO characterized and 
adjudicated the Veteran's claim for service connection for 
"diabetes mellitus with peripheral neuropathy" as a single 
issue.  However, the Board finds that the Veteran's diabetes 
mellitus and peripheral neuropathy constitute separate 
disabilities and therefore are best framed as separate 
issues, as reflected on the title page of this decision.  
Moreover, in light of the Veteran's statements that his 
peripheral neuropathy is related to his diabetes mellitus, 
the Board will also consider whether service connection for 
peripheral neuropathy is warranted as secondary to diabetes 
mellitus.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009) (VA is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication 
process).


FINDINGS OF FACT

1.  The claim for service connection for diabetes mellitus, 
to include as secondary to in-service herbicide exposure, was 
previously denied in an August 2002 RO decision.  The Veteran 
was notified of that decision and filed a notice of 
disagreement, but did not perfect a timely appeal after the 
RO issued a statement of the case in February 2003.

2.  The evidence received subsequent to the last prior final 
denial of the Veteran's claim for service connection is new, 
and is also material because it raises a reasonable 
possibility of substantiating the claim.

3.  The Veteran's service records do not demonstrate that he 
was exposed to Agent Orange during his period of active 
military service.

4.  The Veteran's diabetes mellitus first manifested many 
years after his separation from service and is not shown to 
be related to his service or to any aspect thereof, including 
claimed exposure to Agent Orange.

5.  The Veteran's peripheral neuropathy first manifested many 
years after his separation from service and is not shown to 
be related to his service or to any aspect thereof, including 
claimed exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The August 2002 RO decision that denied service 
connection for diabetes mellitus, to include as secondary to 
a herbicide exposure, is final.  38 U.S.C.A. § 7105 (West 
2008); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for diabetes mellitus, 
to include as secondary to a herbicide exposure.  38 U.S.C.A. 
§ 5108, 7105 (West 2008); 38 C.F.R. §§ 3.156, 20.1104 (2008).

3.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).

4.  Peripheral neuropathy was not incurred in or aggravated 
by the Veteran's active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for service connection for diabetes 
mellitus, to include as secondary to a herbicide exposure, 
was previously denied in an August 2002 rating decision.  In 
a February 2005 rating decision, the RO again denied the 
claim on the merits.  While the RO denied the claim on the 
merits, because the claim was previously denied in a decision 
that became final because the Veteran did not file a timely 
appeal, the Board must consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In its August 2002 rating decision, the RO denied the 
Veteran's service connection claim.  The Veteran filed a 
timely notice of disagreement in September 2002.  However, 
following the RO's issuance of a statement of the case in 
February 2003, the Veteran did not perfect a timely appeal.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2008); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the August 2002 decision 
became final because the Veteran did not file a timely 
appeal.

A claim of entitlement to service connection may be reopened 
if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an 
application to reopen his claim in March 2004.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the last final decision 
consisted of the Veteran's service medical records, which 
were negative for any complaints, diagnoses, or treatment 
relating to diabetes mellitus.  Also of record were post-
service medical records reflecting that the Veteran was 
diagnosed with and receiving treatment for Type II diabetes 
mellitus.  Additional evidence before the RO at the time of 
the last prior decision included correspondence from the 
National Personnel Records Center (NPRC) indicating that "no 
records of exposure to herbicides" could be found for the 
Veteran.  

Based upon the evidence then of record, the RO determined 
that while the Veteran had a current diagnosis of diabetes 
mellitus, there was no evidence showing a nexus between that 
condition and the Veteran's military service.  Consequently, 
the claim was denied.

The Veteran applied to reopen his service connection claim in 
March 2004.  During the pendency of this appeal, he has 
provided additional written statements and testimony before 
the Board indicating that his diabetes mellitus had its onset 
due to herbicide exposure allegedly incurred in Vietnam and 
Laos.  The Veteran has also submitted written statements from 
two other individuals indicating that he took part in field 
assignments performing maintenance and repairs on radio air 
navigation equipment in Laos in 1968.  He also has submitted 
an article purporting to show that Agent Orange was used in 
defoliating operations in Laos from 1965 to 1970.  Additional 
new evidence not of record at the time of the last final 
decision includes a November 2003 Agent Orange examination 
report in which the examiner noted the Veteran's assertions 
of Agent Orange exposure, diagnosed him with diabetes 
mellitus, and opined that the condition was "potentially 
associated with Agent Orange exposure."

The Board finds that the Veteran's own lay statements and 
testimony, while new, do not constitute material sufficient 
to reopen his claim.  While a Veteran can submit lay 
testimony regarding symptoms that he experiences, he is not 
competent, as a layperson without ostensible medical 
expertise, to provide a diagnosis, opine as to medical 
etiology, or render medical opinions.  Barr v. Nicholson, 21 
Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Accordingly, the Veteran is not competent to relate 
his current diabetes mellitus to any aspect of his active 
service, including alleged herbicide exposure.  Additionally, 
the new lay statements and testimony submitted by the Veteran 
are mainly cumulative of the evidence submitted as part of 
his initial service connection claim, which was considered at 
the time of the last final decision on this issue.

Conversely, the newly received lay statements from the 
Veteran's associates indicating that he performed periodic 
field assignments in Laos in 1968, the article stating that 
Agent Orange was sprayed in Laos between 1965 and 1970, and 
the Agent Orange examination report indicating that the 
Veteran has a current diagnosis of diabetes mellitus and that 
the condition is "potentially associated with Agent Orange 
exposure," are both new and material.  That lay and clinical 
evidence tends to corroborate the Veteran's contention that 
diabetes mellitus is related to herbicide exposure that he 
incurred in Laos in 1968.  Moreover, that new evidence was 
not previously considered by agency decision makers, is not 
cumulative or redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.  
Furthermore, that new evidence is presumed credible for the 
purpose of determining whether it is material to the 
Veteran's claim.

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence 
submitted in support of the Veteran's claim for service 
connection for diabetes mellitus relates to a previously 
unestablished fact, a link between his currently diagnosed 
diabetes mellitus and his active service.  Therefore, the 
Board finds that the new evidence, when presumed credible for 
the purpose of determining whether it is material, is 
material.  Accordingly, the Veteran's claim for service 
connection for diabetes mellitus is considered reopened, and 
the Board must now consider whether service connection is 
warranted.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
diabetes mellitus and organic diseases of the nervous system, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

Diseases which are associated with exposure to certain 
herbicide agents, including diabetes mellitus, will be 
considered to have been incurred in service if they are 
manifest to a compensable degree at any time after service 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. §§ 3.307(a)(6)(ii); 3.307(d), 
3.309(e) (2008).  Additionally, service connection for acute 
and subacute peripheral neuropathy will be rebuttably 
presumed if manifest to a compensable degree within a year 
after the last date on which the Veteran was exposed to an 
herbicide agent during active service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  The 
presumption of service connection may be rebutted by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 2002); 38 C.F.R. § 3.307(d) (2008).  Moreover, an 
appellant who does not meet the statutory criteria for 
presumptive service connection based on herbicide exposure is 
not precluded from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 309, 
314 (1993).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.303, 3.310.

The Veteran has alleged that his diabetes mellitus and 
peripheral neuropathy had their onset in service as a result 
of exposure to Agent Orange.  Initially, he asserted in an 
April 2004 statement that he had been exposed to Agent Orange 
in January 2004 when his Air Force flight stopped briefly in 
Vietnam.  However, in subsequent testimony before the Board 
in August 2006, he conceded that he did not actually serve in 
Vietnam.  Nevertheless, the Veteran has continued to maintain 
that he was exposed to Agent Orange during his overseas 
service.  Specifically, he now asserts that, while stationed 
in Thailand in 1968, he took part in several field 
assignments performing maintenance on radio air navigation 
equipment in Laos that had been sprayed with herbicide.  In 
support of that contention, the Veteran has submitted a 
February 2006 statement from an individual stating that he 
was aware of Air Force personnel assigned to such maintenance 
duties in Laos in 1968.  Additionally, the Veteran has 
provided a October 2005 statement from a crew member 
affiliated with the United States Agency for International 
Development who indicated that he had transported the Veteran 
to a field site in Laos.  The Veteran has also submitted an 
article purporting to show that Agent Orange was used in 
defoliation operations in Laos between 1965 and 1970.

Any Veteran who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The Veteran's service personnel records reflect that he 
served on active duty from December 1964 to December 1968, 
including service in Thailand from January 1968 to December 
1968, and that he was awarded the Vietnam Service Medal.  
Members of the United States armed forces serving in Thailand 
between July 1965 and March 1973 who served in direct support 
of operations in Vietnam were eligible for the Vietnam 
Service Medal.  However, while the Veteran's service in 
Thailand made him eligible to receive that decoration, the 
competent evidence of record does not show, and the Veteran 
himself no longer contends, that he had actual in-country 
service in Vietnam.  Nor did he otherwise meet the conditions 
of service involving duty or visitation in the Republic of 
Vietnam for the purposes of the regulation governing the 
presumption of service connection for certain diseases due to 
herbicide exposure.  38 U.S.C.A. § 1116(a)(1)(A), 38 C.F.R. 
§ 3.307(a)(6)(iii).  In order to qualify for the presumption 
due to "service in Vietnam," the regulation requires in-
country duty or visitation to Vietnam during service.  Haas 
v. Peake, 525 F.3d. 1168 (Fed.Cir.2008) cert. denied, 129 S. 
Ct. 1002 (Jan. 21, 2009).  

As the competent evidence does not show, and the Veteran no 
longer contends, that he had in-country service in Vietnam, 
Agent Orange exposure may not be presumed.  38 C.F.R. 
§ 3.307(a)(6)(iii).  It may nevertheless be shown that the 
Veteran was actually exposed to Agent Orange and that service 
connection for diabetes mellitus and peripheral neuropathy is 
warranted on that basis.  

The Board is cognizant of the Veteran's allegation that he 
had direct contact with Agent Orange during field assignments 
in Laos.  When the Veteran filed his initial claim for 
service connection, the RO requested service personnel 
records and any other documents showing that the Veteran had 
been exposed to herbicides from the National Personnel 
Records Center (NPRC).  However, in responses dated in May 
2002 and June 2002, the NPRC indicated that "no records of 
exposure to herbicides" could be found for this particular 
Veteran.

Thereafter, pursuant to the Board's August 2007 remand, the 
Appeals Management Center (AMC) requested and obtained the 
Veteran's complete service personnel records, as well as unit 
histories of the 1974th Communications Group at Korat and 
Udorn, Thailand, during the time period (January 1, 1968, to 
December 31, 1968) when the Veteran was assigned to that 
group.  Those unit histories revealed that members of the 
1974th Communications Group had been dispatched to Laos on 
brief field missions to maintain and repair radio air 
navigation sites in that country.  Significantly, however, a 
November 2008 statement from an archivist at the Air Force 
Historical Research Agency expressly indicated that there was 
no record of any use of herbicides at radio air navigation 
sites in Laos in 1968.  The archivist acknowledged that Agent 
Orange was sprayed on the Ho Chi Minh trail in Laos in 1968.  
However, there is no evidence in the unit histories of the 
1974th Communications Group, the Veteran's service personnel 
records, or elsewhere in the claims folder indicating that 
the Veteran served on or near the Ho Chi Minh trail during 
that period.  Nor does the Veteran so contend.

Additionally, a VA Memorandum for the Record addressing the 
use of tactical herbicides in Thailand indicates that, 
according to the Department of Defense, herbicides such as 
Agent Orange were sprayed extensively in 1964 and 1965 at the 
Replacement Training Center of the Royal Thai Army near 
Pranburi, Thailand, but were not used at any other location 
in Thailand at that time or at any other point during the 
Vietnam Conflict.  Significantly, however, while the 
Veteran's service personnel records reflect that he was 
stationed at Korat and Udorn, Thailand, from January 1968 to 
December 1968, those records do not establish, nor does the 
Veteran assert, that he served in Pranburi, Thailand, in 1964 
and 1965.

The competent evidence of record, including the unit 
histories for the 1974th Communications Group and the October 
2005 and February 2006 lay statements described above, 
supports a finding that the Veteran performed brief 
maintenance and repair missions at radio navigation equipment 
sites in Laos in 1968.  However, the Board finds that the 
preponderance of the evidence is against a finding that 
herbicides were sprayed there during that period such that 
the Veteran would have been exposed to herbicides.  
Additionally, the Board observes that, while the Veteran had 
service in Thailand, he did not serve during the time period 
in which herbicides were deployed in that country, nor in the 
specific region where they were used. 

While the Board has considered the October 2005 and February 
2006 lay statements indicating that the Veteran was 
transported to Laos and that Air Force personnel performed 
maintenance duties there in 1968, those statements do not 
constitute probative evidence, and indeed do not even purport 
to show, that herbicides were used in Laos during the period 
when the Veteran reportedly performed maintenance duties 
there.  

Additionally, the Board acknowledges that the Veteran has 
submitted an article purporting to show that herbicides were 
sprayed in Laos between 1965 and 1970.  However, that article 
does not constitute probative evidence of herbicide exposure 
as it does not pertain to the particular circumstances of the 
Veteran's case.  The Board acknowledges that a medical 
article or treatise can provide important support when 
combined with an opinion of a medical professional if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); 
Wallin v. West, 11 Vet. App. 509 (1998).  However, evidence 
that, as in this case, is speculative, general, or 
inconclusive in nature cannot support a claim.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993), Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); Libertine v. Brown, 9 Vet. App. 521 (1996).  

In the absence of any probative evidence of in-service 
herbicide exposure, the Board finds that the Veteran is not 
entitled to service connection for diabetes mellitus or 
peripheral neuropathy on a presumptive basis.  Nevertheless, 
service connection may still be granted based upon evidence 
demonstrating that those disabilities were incurred or 
aggravated in service.  Boyer v. West, 210 F.3d 1351 (Fed. 
Cir. 2000).  

The Veteran's service medical records, including his November 
1964 enlistment and November 1968 separation examinations, 
are negative for any complaints or clinical findings of 
diabetes mellitus, peripheral neuropathy, or related 
problems.  As there is no record of treatment or a diagnosis 
of diabetes mellitus in service, the Board finds that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection.  38 
C.F.R. § 3.303(b).  

The Veteran's post-service medical records reflect that, on a 
November 1998 VA clinical evaluation, he was noted to have a 
history of type II diabetes mellitus that had been diagnosed 
in 1991.  Subsequent private and VA medical records show 
ongoing treatment for diabetes mellitus.  Additionally, VA 
medical records dated in March 2004 reflect complaints of 
loss of sensation in the lower extremities that was diagnosed 
as neuropathy.  However, none of the Veteran's private or VA 
treating providers has related the Veteran's diabetes 
mellitus or peripheral neuropathy to any aspect of his active 
service, including his alleged exposure to herbicide agents.  

The record thereafter reflects that in November 2003, the 
Veteran participated in an Agent Orange Registry examination 
in which he reported that he was exposed to Agent Orange in 
service.  The Agent Orange examiner concluded, based on a 
physical examination, that there was "evidence of medical 
conditions potentially associated with Agent Orange exposure, 
those being Diabetes Type II with peripheral neuropathy."  
Significantly, however, while that VA examiner recorded the 
Veteran's statements regarding in-service Agent Orange 
exposure, she did not indicate that she had reviewed the 
Veteran's service records or other pertinent evidence in his 
claims folder.  Nor did she offer a medical opinion as to 
whether or not his diabetes mellitus and peripheral 
neuropathy were service-related, except to indicate that 
those diseases were generally related to Agent Orange 
exposure, as the Veteran had alleged.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board acknowledges that, at the November 2003 VA Agent 
Orange examination, the Veteran reported a history of Agent 
Orange, and his statements were included in the examiner's 
report.  Additionally, the Board recognizes that the VA Agent 
Orange examiner diagnosed the Veteran with Type II diabetes 
mellitus and peripheral neuropathy and noted that those 
conditions were "potentially associated with Agent Orange 
exposure."  However, the Board finds that opinion to 
inherently speculative in nature and thus of limited 
probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. 
West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 
(1993) (medical opinion expressed in terms of 'may' also 
implies 'may or may not' and is too speculative to establish 
medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) 
(doctor's statement framed in terms such as 'could have been' 
is not probative).  Where a physician is unable to provide a 
definite casual connection, the opinion on the issue 
constitutes 'what may be characterized as non-evidence.'  
Permen v. Brown, 5 Vet. App. 237 (1993).  Moreover, as 
discussed above, the Veteran's history of exposure to Agent 
Orange while stationed overseas is uncorroborated by any 
objective evidence of record.  Further, the Board finds that, 
while the examiner provided a general, blanket statement that 
diabetes mellitus and peripheral neuropathy had been related 
to Agent Orange exposure, that examiner did not specifically 
relate those disabilities to any aspect of the Veteran's 
military service, including his alleged Agent Orange 
exposure.  Instead, that examiner merely referred to the 
Veteran's subjective history of Agent Orange exposure.  The 
Board is not bound to accept medical opinions that are based 
on history supplied by the Veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  The examiner's transcription 
of the Veteran's subjective history of exposure to Agent 
Orange, unenhanced by additional medical comment, does not 
constitute "competent medical evidence" merely because the 
transcriber happens to be a medical professional.  Howell v. 
Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Thus, that Agent Orange examiner's report 
is of low probative value and does not provide competent 
medical evidence that it is at least as likely as not that 
there is a link between the Veteran's currently diagnosed 
diabetes mellitus and peripheral neuropathy and his active 
service.

The competent evidence of record reflects that the Veteran's 
diabetes mellitus was first diagnosed in 1991, more than 22 
years after his separation from active service.  The Veteran 
is thus not entitled to service connection for that 
disability on a presumptive basis.  Additionally, in view of 
the lengthy period without evidence of treatment for diabetes 
mellitus and peripheral neuropathy, there is no evidence of a 
continuity of treatment, which weighs heavily against the 
Veteran's claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, however, there is no clinical evidence 
establishing that it is at least as likely as not that there 
is any medical nexus between the Veteran's time in service 
and his post-service diagnoses of diabetes mellitus and 
peripheral neuropathy.  None of the Veteran's treating 
physicians has found such a relationship.  Therefore, the 
Board finds that service connection for those disabilities is 
not warranted on a direct basis.  Additionally, the Veteran 
may not establish service connection for peripheral 
neuropathy secondary to diabetes mellitus because the latter 
does not qualify as a service-connected disability.  
38 C.F.R. § 3.303, 3.310.

Moreover, the Board finds it unnecessary to schedule the 
Veteran for a VA examination because there is no competent 
evidence of record that indicates that the Veteran's diabetes 
mellitus and peripheral neuropathy may be associated with any 
event, injury, or disease in service, or with any service-
connected disability because the alleged in-service event, 
exposure to herbicides, has not been corroborated by the 
evidence of record.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
There is no competent evidence showing herbicide exposure in 
service, and thus there is no event or injury in service that 
would require an examination to be conducted.  38 C.F.R. 
§ 3.159(c)(4).

The Board has considered the Veteran's assertions that his 
diabetes mellitus and peripheral neuropathy are the result of 
his active service, including his alleged exposure to 
herbicides.  Lay evidence is one type of evidence that the 
Board must consider when a Veteran's claim seeks disability 
benefits. 38 C.F.R. § 3.307(b) (2008).  As a lay person, 
however, the Veteran is not competent to provide opinions 
requiring medicals knowledge, such as a question of medical 
causation.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, the Veteran's assertions as to medical causation 
and etiology, absent corroboration by objective medical 
evidence and opinions, lack sufficient probative value to 
establish a nexus between his currently diagnosed diabetes 
mellitus and peripheral neuropathy and his time in service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the 
Board).

The Board finds that the weight of the credible evidence 
demonstrates that the Veteran's diabetes mellitus and 
peripheral neuropathy first manifested many years after his 
active duty and are not related to service.  As the 
preponderance of the evidence is against the claims for 
service connection for diabetes mellitus and peripheral 
neuropathy, those claims must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2004, March 2006, 
and September 2007, a rating decision in January 2005, a 
statement of the case August 2005, and a supplemental 
statement of the case in August 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
acknowledges that the August 2004, March 2006, and September 
2007 correspondence did not satisfy the notice criteria for 
new and material evidence claims under Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, as the instant decision 
reopened the claim for service connection for diabetes 
mellitus, that notice deficiency is determined to be harmless 
error.  Additionally, the Board finds that any other defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.



ORDER

New and material evidence having been submitted, the claim 
for service connection for diabetes mellitus is reopened, to 
that extent only the appeal is granted.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for peripheral neuropathy 
is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


